                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

UNITED STATES OF AMERICA                        )
                                                )        Case No. 1:18-cr-114
v.                                              )
                                                )        Judge Travis R. McDonough
DERRICK KITCHENS                                )
                                                )        Magistrate Judge Christopher H. Steger
                                                )


                                             ORDER


       U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

201) recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea

to Counts One and Eleven of the twenty-count Indictment; (2) accept Defendant’s guilty plea to

Counts One and Eleven of the twenty-count Indictment; (3) adjudicate Defendant guilty of Count

One—conspiracy to distribute and possess with intent to distribute fifty grams or more of

methamphetamine (actual) and five hundred grams or more of a mixture and substance

containing methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C. §§

841(a)(1), 841(b)(1)(A) and 846; (4) adjudicate Defendant guilty of Count Eleven—possession

of a firearm in furtherance of a drug-trafficking offense in violation of 18 U.S.C. § 924(c); and

(5) order that Defendant remain in custody until sentencing or further order of this Court.

       After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation (Doc. 201) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

follows:
1. Defendant’s motion to withdraw his not-guilty plea to Counts One and Eleven of the

   twenty-count Indictment is GRANTED;

2. Defendant’s plea of guilty to Counts One and Eleven of the twenty-count Indictment is

   ACCEPTED;

3. Defendant is hereby ADJUDGED guilty of Count One—conspiracy to distribute and

   possess with intent to distribute fifty grams or more of methamphetamine (actual) and

   five hundred grams or more of a mixture and substance containing methamphetamine, a

   Schedule II controlled substance, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)

   and 846;

4. Defendant is hereby ADJUDGED guilty of Count Eleven— possession of a firearm in

   furtherance of a drug-trafficking offense in violation of 18 U.S.C. § 924(c); and

5. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

   this matter which is scheduled to take place before the undersigned on December 13,

   2019, at 2:00 p.m.

SO ORDERED.


                                         /s/Travis R. McDonough
                                         TRAVIS R. MCDONOUGH
                                         UNITED STATES DISTRICT JUDGE




                                           2
